
	
		II
		110th CONGRESS
		2d Session
		S. 2670
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2008
			Mr. Johnson (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Pittman-Robertson Wildlife Restoration Act
		  to ensure adequate funding for conservation and restoration of wildlife, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Teaming with Wildlife Act of
			 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)a diverse array
			 of species of fish and wildlife is of significant value to the United States
			 for many reasons, including aesthetic, ecological, educational, cultural,
			 recreational, economic, and scientific reasons;
				(2)millions of
			 citizens in the United States participate in outdoor recreation through
			 hunting, fishing, and wildlife observation, all of which have significant value
			 to the citizens who engage in those activities and economic benefits for local
			 communities;
				(3)it is in the
			 national interest of the United States—
					(A)to retain for
			 present and future generations the opportunity to observe, understand, and
			 appreciate a wide variety of wildlife; and
					(B)to prevent
			 wildlife from declining to the point of requiring Federal protection under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
					(4)hunters and
			 anglers have for more than 70 years willingly paid user fees in the form of
			 Federal excise taxes on hunting and fishing equipment to support a Federal
			 investment in wildlife diversity and abundance, through the enactment of the
			 Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.) and the
			 Dingell-Johnson Sport Fish Restoration Act ) (commonly known as the
			 Wallop-Breaux Act) (16 U.S.C. 777 et seq.);
				(5)Congress created
			 the Wildlife Conservation and Restoration Account under section 3(a)(2) of the
			 Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)(2)) to expand
			 support for the full array of fish and wildlife conservation needs, including
			 species that are not hunted and fished, but only authorized appropriations for
			 the Account for 1 fiscal year;
				(6)while
			 appropriated funds have been made available through the State Wildlife Grants
			 program of United States Fish and Wildlife Service, the lack of assured and
			 dedicated funding for the Wildlife Conservation and Restoration Account has
			 left unrealized the goals of the Account, allowing wildlife to continue to
			 decline across the United States;
				(7)partly as a
			 requirement of the unfunded Wildlife Conservation and Restoration Account, each
			 State has produced a comprehensive wildlife strategy, which presents an action
			 plan for conserving the full array of wildlife and wildlife habitats of each
			 State; and
				(8)providing assured
			 and dedicated funding to the Wildlife Conservation and Restoration Account
			 advances the national interest in keeping wildlife from becoming endangered by
			 supporting States in implementing the comprehensive wildlife conservation
			 strategies of the States.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide
			 reliable and assured funding to advance the national interest in keeping
			 wildlife from becoming endangered by supporting programs in each State that
			 address the conservation needs of the full array of declining wildlife;
			 and
				(2)to provide the
			 Federal share of support needed to implement the comprehensive wildlife
			 conservation strategies prepared by each State as a requirement of obtaining
			 funds from the Wildlife Conservation and Restoration Account established under
			 section 3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C.
			 669b(a)(2)).
				3.Wildlife
			 Conservation and Restoration AccountSection 3(a) of the Pittman-Robertson
			 Wildlife Restoration Act (16 U.S.C. 669b(a)) is amended by striking paragraph
			 (2) and inserting the following:
			
				(2)Wildlife
				Conservation and Restoration Account
					(A)EstablishmentThere
				is established in the Federal aid to wildlife restoration fund a subaccount to
				be known as the Wildlife Conservation and Restoration Account
				(referred to in this paragraph as the Account).
					(B)UseAmounts
				in the Account shall be available without further appropriation, for each
				fiscal year, for apportionment in accordance with this Act to carry out State
				wildlife conservation and restoration programs.
					(C)Revenues
						(i)Outer
				Continental Shelf revenuesFor each of fiscal years 2010 through
				2015, from amounts deposited in the Treasury under section 9 of the Outer
				Continental Shelf Lands Act (43 U.S.C. 1338), the Secretary of the Treasury
				shall transfer to the fund for deposit in the Account $175,000,000.
						(ii)Mining
				revenuesFor each of fiscal years 2010 through 2015, from amounts
				deposited in the Treasury under section 35 of the Mineral Leasing Act (30
				U.S.C. 191), after the withdrawal of funds to the States under section 35(a) of
				that Act, the Secretary of the Treasury shall transfer to the fund for deposit
				in the Account
				$175,000,000.
						.
		
